Title: To James Madison from James Monroe, 6 July 1805
From: Monroe, James
To: Madison, James


          
            Dear Sir
            Paris July 6th. 1805
          
          Since my letter of the 30th. ulto. some facts have come to my knowledge which it may be of advantage to you to know. I have been told that mister T—D has replied when pres[s]ed to aid the negotiation at Madrid that it could not be expected of him as a project of a very different character countenanced by our agent meaning mister L—N was before our government—this fact is unquestionable, as I have it from authority too direct and deserving of confidence in every view to be doubted. Thus it appears by the clearest demonstration, that the failure of the negotiation is entirely owing to facts go to prove that the many acts of his misconduct while here are not attributable to folly alone. I have heretofore thought him entitled to that apology but I am far from thinking so at present; indeed there is much reason to suspect him of the grossest iniquity I give you this hint to put you on your guard be assured that he will poison what he touches. His object is to obtain some appointment of the president to England if possible. Counting on it he has proposed a change to Genl. Armstrong here to get back to this place to pursue the same game that he has heretofore done. I should not be surprised if this government on seeing the stand made here and at Madrid against the project submitted by him to our government apprehending its failure in that extent had charged him with some other more reasonable in the hope of better success. If he is admitted in the least degree into confidence or if cause is given him to infer that sacrefices would be made for peace or that our councils balance and are not decided he will communicate the same here. In short he is the man of all others whom you should avoid as deserving the execrations of his Country. These ideas were never expressed before because some of the facts which inspire them were not known even when I wrote you last. I write you in haste to take advantage of a private conveyance to Bordeaux. Genel. Armstrong and myself have united in a letter to Mr. Pinckney for Mr. Bowdoin, to advise that he decline treating with the government of Spain, should his powers authorise it (which however we presume cannot be the case) till he hears from you, after the receipt of the result of the negotiation at Madrid. I shall leave this on Wednesday next, by the way of Antwerp for London. The above is of course confidential, being intended solely for the purpose of putting you on your guard. Very sincerely yours.
          
            Jas. Monroe
          
        